In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-13-00542-CR
                           ____________________

                    MICHAEL WAYNE LAIRD, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 258th District Court
                            Polk County, Texas
                          Trial Cause No. 22217


                         MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, appellant Michael Wayne Laird

(Laird) pleaded guilty to the third degree felony offense of possession of a

controlled substance in a drug-free zone. See Tex. Health & Safety Code Ann.

§ 481.134(d) (West Supp. 2014).1 The trial court found the evidence sufficient to

find Laird guilty, but deferred further proceedings and placed Laird on community


      1
       We cite to the current version of the statute as the subsequent amendments
do not affect the outcome of this appeal.
                                        1
supervision for ten years and assessed a $2,000 fine. The State subsequently filed a

motion to revoke Laird’s unadjudicated community supervision. Laird pleaded

“not true” to alleged violations of the conditions of his community supervision.

After conducting an evidentiary hearing, the trial court found that Laird violated

the conditions of his community supervision, found Laird guilty of possession of a

controlled substance in a drug-free zone, and assessed punishment at eight years of

confinement.

      Laird’s appellate counsel filed an Anders brief that presents counsel’s

professional evaluation of the record and concludes the appeal is frivolous. See

Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex.

Crim. App. 1978). On February 13, 2015, we granted an extension of time for

Laird to file a pro se brief. We received no response from Laird. We reviewed the

appellate record, and we agree with counsel’s conclusion that no arguable issues

support an appeal. Therefore, we find it unnecessary to order appointment of new

counsel to re-brief the appeal. Compare Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991).

      However, we note that in the section of the judgment entitled “Plea to

Motion to Revoke[,]” the judgment incorrectly recites that Laird pleaded

“True[.]”This Court has the authority to reform the trial court’s judgments to

                                         2
correct clerical errors. See Tex. R. App. P. 43.2(b); Bigley v. State, 865 S.W.2d 26,

27 (Tex. Crim. App. 1993). We delete this language and substitute “Not True” in

its place. Otherwise, we affirm the trial court’s judgment as reformed. 2

      AFFIRMED AS MODIFIED.

                                                     _________________________
                                                        LEANNE JOHNSON
                                                              Justice


Submitted on May 26, 2015
Opinion Delivered June 24, 2015
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




      2
        Laird may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          3